United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10642
                        Conference Calendar


JOEL LYNN SMITH,

                                    Plaintiff-Appellant,

versus

DALLAS COUNTY; BILL HILL; JOHN KULL; TOM D’AMORE; BILL
STOVALL; TOM GRETT; TED SHOEMAKER,

                                   Defendants-Appellees.
__________________________________________________________

JOEL LYNN SMITH,

                                    Plaintiff-Appellant,

versus

CITY OF DALLAS POLICE DEPARTMENT; OFFICER NFN FRAZIER, City of
Dallas Police Officer, #7324; REUBEN RAMIREZ, Dallas Police
#7345; BYRON BOSTON, JR., City of Dallas Police #7395; CITY
MANAGER TED BENAVIDES,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:04-CV-493
                      USDC No. 3:04-CV-527
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10642
                                -2-

     Joel Lynn Smith, proceeding pro se and in forma pauperis,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

complaint as barred by Heck v. Humphrey, 512 U.S. 477 (1994), and

the statute of limitations.    Although he renews the allegations

of his complaint, Smith does not challenge the district court’s

conclusion that his claims were barred by Heck or that his racial

profiling claim was barred by the statute of limitations.

     By failing to brief any argument challenging the district

court’s reasons for dismissal, Smith has abandoned the only

grounds for appeal.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).   The appeal is wholly without

arguable merit, is frivolous, and is therefore dismissed.     See

5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Smith is warned that future frivolous filings will invite

the imposition of sanctions.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.